Citation Nr: 1744663	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  13-19 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial rating in excess of 10 percent for status post fracture deformity of left ulna.

3.  Entitlement to an initial rating in excess of 10 percent for status post fracture deformity of left radius.

4.  Entitlement to an initial rating in excess of 10 percent for arthritis of the left arm. 

5.  Entitlement to an initial compensable rating for residual scarring, to include lower back, left forearm, and knee.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1953 to May 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah and an August 2012 rating decisions by the VA RO in Seattle, Washington. 

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2017.  A transcript of that hearing has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  

The issues of entitlement to an increased rating for deformity of the left radius, ulna, arthritis of the left arm, and TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran has a current back disability, diagnosed as degenerative joint disease, that is etiologically related to his active service.

2.  The Veteran's scarring is not manifested by any characteristics of disfigurement, is not painful or unstable, and does not cause any disabling effects. 


CONCLUSIONS OF LAW

1.  The Veteran's back disability was incurred in active service.  38 U.S.C. §§  1101, 1110, 1112, 1113, 1131 (2012); 38 C.F.R. §§  3.303, 3.307, 3.309 (2017). 

2.  The criteria for an initial compensable rating for residual scarring have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-7805 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for a Back Disability

The Veteran asserts that he has a back disability as a result of his active service.  Specifically, the Veteran asserts that he was involved in a serious motor vehicle accident (MVA) in April 1956, and that he incurred a back disability as a result. 

The Veteran's service treatment records (STRs) are largely silent for a back injury.  However, the motor vehicle accident is well documented in the Veteran's STRs.  Furthermore, while no diagnostic examinations seemed to have been conducted with regards to the Veteran's back, of note is the fact that on his separation examination in July 1958, a large scar was noted on his mid back which was not present at his entrance examination in June 1953.  

Post-service medical evidence show that the Veteran sought treatment for his back disability as early as 1971.  A treatment note from October 1971 indicated that the Veteran complained of a sharp pain in his lower back, with no history of an injury to his back that he recalled besides the in-service MVA.  The Veteran was hospitalized for one week in January 1972 after complaints of low back spasms.  The Veteran was diagnosed with rheumatoid arthritis and was treated with a back brace.  In October 1972, the Veteran developed pains in the lower posterior cervical spine, and reported aggravation of lumbar spine pain by bending over or lifting.  In January 1973, the examiner noted a limitation of 15 degrees of flexion upon examination of the Veteran's lumbar spine and confirmed the previously rendered diagnosis of rheumatoid arthritis of the cervical and lumbar spine.  The records show that the Veteran has continued to routinely seek treatment for complaints of low back pain until the present time.  

In December 2010, the Veteran was afforded a VA examination.  The Veteran complained of constant back pain, with sharpness and spasms occurring and radiating up his spine.  The examiner diagnosed mild multilevel degenerative disease of the lumbar spine.  The examiner reported that there was no indication that the Veteran had a back injury, except for a residual scar which appeared while he was in active service.  As a result, the examiner opined that the Veteran's back disability was less likely than not a result of the MVA which occurred in service.  Conversely, the examiner also reported that while the Veteran's reported MVA may not be the incident which caused his back disability, it was clear that an incident had taken place after examination of the residual scarring.   

In May 2012, the Veteran was afforded another VA examination.  The Veteran once again reported chronic back pain and was wheelchair bound, on an extensive narcotic regimen.  The examiner opined that the Veteran's back disability precluded him from anything besides sedentary employment.  

The Board finds that the December 2010 and May 2012 VA medical opinions are not adequate evidence against the claim.  In this regard, the December 2010 examiner failed to adequately consider the Veteran's reports of symptoms since service.  Additionally, while the examiner provided a negative medical opinion, the examiner also indicated that the Veteran had sustained a back disability while in service.  The May 2012 VA examiner did not explicitly provide a medical opinion regarding etiology.  As the opinions are not adequate evidence against the claim, they cannot be used as the basis of a denial of entitlement to service connection.   

In July 2017, the Veteran testified at a videoconference hearing wherein he asserted that he has had back pain since active service, and that the back pain began after his documented in-service MVA.  The Veteran also conveyed a deterioration of his back disability over the years. 

The Board notes that for certain chronic diseases, set forth in 38 C.F.R. § 3.309 (a), such as arthritis, continuity of symptoms is required when the condition noted in service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, lay evidence can be sufficient and competent to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing the symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Veteran is competent to identify back pain and report that his symptoms began in service and have continued since that time.  The Board finds that the Veteran's testimony with respect to his injuries and symptoms while in service to be credible.  While he is not competent to establish a diagnosis of arthritis, as that requires medical imaging and a medical opinion, his statements of continuity of symptoms are sufficient to establish a link between his current diagnosis of lumbar spine degenerative arthritis and his in-service injury.  Arthritis is a chronic disease, and the Veteran has provided competent and credible lay testimony of a continuity of symptomatology of back pain and muscle spasms, which was first noted in service and later diagnosed as arthritis.  Furthermore, even if not related to the car accident as reported by the Veteran, the Veteran obviously sustained a serious back injury while in service evidenced by the appearance of a scar on his separation examination.  

Accordingly, the Board finds that the evidence for and against the claim is at least in equipoise.  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for a back disability is warranted.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to a Compensable Rating for Residual Scarring

The Veteran has asserted that he should have a higher rating for his residual scarring, as the disability is more severe than the currently assigned noncompensable rating accounts for.

At a December 2010 VA examination, the Veteran was found to have a scar over the lateral aspect of his left forearm from the radial head and extending distally that measured 11.5 centimeters (cm) in length by 2 millimeters (mm) in width.  The scar was not deep and there were no keloids, adhesions, or contractures.  The scar itself was hypopigmented.  He also presented with a scar along the ulnar aspect of his medial forearm from the olecranon process, extending distally, and it measured 7 cm in length by 2 mm in width.  This scar was not deep and there were no keloids, adhesions, or contractures.  That scar itself was also hypopigmented.  Neither scar was tender to palpation, and sensation was normal.  Upon examination of the Veteran's back, the examiner noted a crescent shaped scar from the mid-lower back centrally and extending proximally over into the right midback, and measuring 17 cm in length, and 4 mm in width distally.  The scar progressively increased in width to the widest point proximally at 2 cm in width, and was 2 mm deep.  It was mildly hyper pigmented, with no keloids, adhesions, or contractures, and was nontender to palpation.  Scarring was also found on the Veteran's posterior left knee and dorsal back.  

At a May 2012 VA examination, scars were found on his left forearm, posterior left knee, and mid back.  The examiner noted that none of the scars were painful or unstable, and that none were due to burns.  The Veteran's left posterior knee scar was found to be 15 cm by 2 cm, with the center of the linear scar having a 4 cm diameter which was nonlinear.  The Veteran's midback scar was found to be 21 cm by 1.5 cm.  The examiner opined that the scars caused no disfigurement or limitation of function or his ability to work.  

The Board finds that the Veteran is not entitled to a compensable rating for his scarring.  In this regard, there is no indication that any of the eight characteristics of disfigurement are present.  The scars are all less than 5 inches long, the surface contour of his scars were not elevated or depressed, the scar was not adherent to underlying tissue, the skin itself was not hypo- or hyper-pigmented, and the skin was not indurated or inflexible.  There is no indication from the record that the Veteran's skin texture was abnormal or that there was underlying soft tissue loss.  Additionally, none of the scars were painful or unstable and the May 2012 VA examiner specifically noted that it did not cause any additional functional impairment.  Therefore, a compensable rating for the scarring is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2017). 


ORDER

Entitlement to service connection for a back disability is granted. 

Entitlement to an initial compensable rating for residual scarring is denied.  


REMAND

Although the Board regrets the delay, additional development is required before the remaining issues on appeal are decided. 

With regards to the Veteran's left arm disabilities, at his July 2017 Board hearing, the Veteran reported that his left arm disabilities had increased in severity.  A review of the record shows that the Veteran was last afforded a VA examination of his left arm in May 2012.  As the Veteran has indicated his left arm disability may have increased in severity and the most recent VA examination is over five years old, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his service-connected left arm disabilities.  

With regard to the Veteran's claim for TDIU, the Board finds that the Veteran's claim is inextricably intertwined with his claims currently on appeal.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with claims currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Finally, at the Veteran's hearing in July 2017, the Veteran indicated that he filed for benefits with the Social Security Administration (SSA).  Given that the Veteran is applying for TDIU, this is especially relevant, and the Board finds that any SSA decision concerning the Veteran and supporting medical documents should be obtained and associated with the record. 

Additionally, efforts to identify and obtain any outstanding treatment records should be made before a decision is rendered with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions and the medical records upon which the decisions were based.  Efforts to obtain these records should be documented, and the SSA should provide a negative response if records are not available, or none exist.

2.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file. 

3.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from all service-connected left arm disabilities.  The examiner should review the claims file and indicate that review in the report.  Any indicated studies should be performed.  

Full range of motion testing must be performed where possible.  Testing should be conducted in active and passive motion, in weight bearing and non-weight bearing, and if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should also consider arthritis of the left arm, and all impairment caused or aggravated as a result.  All findings should be reported in detail.  

4.  Confirm that any medical examination reports comport with this remand and undertake any other development determined to be necessary.

5.  Then, readjudicate the claims remaining on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to response thereto before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


